Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of June 18, 2021 has been received and entered.  With the entry of the amendment, claim 11 is canceled, claims 13-19 are withdrawn, and claims 1-10 and 12 are pending for examination.
 
Election/Restrictions
Claims 13-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2020.

Information Disclosure Statement
The information disclosure statement filed May 26, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112

The rejection of claims 1-10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of June 18, 2021 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ucasz (US 2016/0281204) in view of EITHER Petorak (US 2015/0147524) OR Kassner, et al “Application of Suspension Plasma Spraying (SPS) for Manufacture of Ceramic Coatings” (hereinafter Kassner article), and further in view of EITHER (1) WO 99/52651 (hereinafter ‘651) OR (2) Wisander et al (US 4377371) OR (3) Gray et al (US 6103315); and further EITHER alone OR further in view of Zhu (US 2013/0108813).

Optionally, Zhu would further indicate that it is well known that it can be desired to thermal spray a ceramic material into recessed areas (concave portions), where there are first concave portions 1251 and second portions 1253, where the substrate is described as metal, with a first ceramic coating 14 in portion 1251 and a second ceramic coating 16 in portions 1253 (note 0012, 0015, 0017, 0023, 0024), where 
Furthermore,
(A) as to the thermally sprayed ceramic spray particles consisting of one or more ceramic materials, Ucasz indicates spraying a ceramic material onto the repair area and using feedstock particles for the suspension plasma spraying (note 0025, 0041), and where ceramic material for thermal barrier coatings can be material such as yttria stabilized zirconia (two ceramic materials) (note 0035), and describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia or other specific ceramics  and second layer with at least ceramic (0035, 0040), and while Ucasz does not specifically limit the second ceramic, since the coating is to repair the thermal barrier coating, it would at least have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition as used for the initial first layer so as to provide the same material considered acceptable for thermal barrier coatings. Ucasz further describes that the suspension plasma spraying provides a columnar structure with vertical cracks or defined gaps (0040). As to specifically providing that the feedstock for the suspension plasma spraying consists of such a yttria stabilized zirconia,
(A1) Using Petorak, Petorak describes forming thermal barrier coatings (0001, 0002, 0028, 0039), where the coating can be made using yttria stabilized zirconia (0036) and layers of the coating applied by suspension plasma spraying (0028, 0040), where the suspension plasma spraying can be applied with a columnar structure (0028, 0040), and where it is described in examples how simply a yttria stabilized zirconia 
(A2) Using Kassner article, Kassner article describes thermal barrier coatings can be formed with yttria stabilized zirconia (YSZ) where the is coating applied by suspension plasma spraying, where the suspension plasma spraying can be applied with a columnar structure (note columnar grain growth and also segmentation cracks, as vertical cracks) and the suspension plasma spraying structure described as ideal for thermal barrier coatings (note section 3.1) and also describes forming columnar structures with YSZ coatings by suspension plasma spry (section 3.3.2) , and where it is 
Furthermore, 
(B) Ucasz does not teach melting a part of the interface on a surface side of the ceramic coating between the first ceramic layer and the second ceramic layer by heating the part.  However,
(1) further using ‘651:  ‘651 describes how a workpiece, which can be metal, ceramic, polymer, composite or some combination, thereof, can be provided with a coating by thermal spraying which can deposit ceramic, metal, etc. where the coating is heat treated using a high heat flux process by IR radiation to form a coating with desired characteristics (page 4, lines 14-30), where the IR treatment can be in a heating furnace, and can be provided with a plasma based furnace operating as an in line focus system, where the coating is treated by scanning across the coating surface (page 5, lines 1-10).  Non-uniform or uniform heating profiles can be provided with controlled heating of the coating, where the heating can be provided to improve the adhesion of the coating material to the workpiece surface, such that a portion of the workpiece surface as well as the coating is heated such that the microstructure of the heated portion of the workpiece surface is altered (page 5, lines 9-30).  Specifically, the IR heating can provide “alloying” where the workpiece and coating materials are heated above their melting points to produce an interface comprising a mixture of the workpiece and coating materials, and this is a desirable mechanism for producing improved adhesion between the coating and underlying workpiece surface (page 6, lines 1-15).  It is noted that the IR treatment can be used for thermal barrier coatings (page 12, lines 10-20), and it is described to use the treatment for repair (page 12, line 28-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ucasz in view of EITHER Petorak OR Kassner article, EITHER alone OR further in view of Zhu to provide the IR treatment of ‘651 to at least part of interface between the first ceramic layer and the second ceramic layer on a surface side of the ceramic coating to heat the part to provide melting of the interface to help increase adhesion between the first and second ceramic 
Claim 2: it would be understood that a superficial part of the second ceramic layer would also melt at the interface since ‘651 would indicate melting both the workpiece and coating, and therefore, at least a top area (since providing heat from the surface) would melt.  Furthermore, degree of heating would be optimized from the teaching of ‘651 (note page 5, lines 9-30), which would further indicate to control depth of melting, giving a superficial melting.
Claim 5: the melting of ‘651 can be understood to be provided with an electronic beam (from the IR) or also from a plasma (given how the IR provided) for irradiating the surface, and the coating can be provided non-uniformly (selectively) (page 5, lines 9-30), and the selective heating for superficial melting is also suggested as discussed for claim 2 above.
Claim 6: Ucasz  indicates that the second ceramic layer is formed adjacent the first ceramic layer in an in-plane direction of the first ceramic layer (note figures 1A-1D, 0040, 0043, for example).

Claim 8: Ucasz describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia or other specific ceramics  and second layer with at least ceramic (0035, 0040), and while Ucasz does not specifically limit the second ceramic, since the coating is to repair the thermal barrier coating, it would at least have been suggested to use the same material composition as used for the initial first layer so as to provide the same material considered acceptable for thermal barrier coatings.
Claim 10: As to treating a surface of the repair section, Ucasz indicates that the repair section can be treated before the second ceramic layer applied, such as by blasting (0038).  
Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide smoothing/leveling of the heat treated surface as described for Ucasz (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the surface treated would have been molten by the process of ‘651 and then solidified since heating only occurs for a period of time in ‘651 and then stopped (note page 9, lines 20-25, for example)  so solidifying would occur since no heat is being provided.
(2) further using Wisander:  Ucasz describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia (and can be applied by thermal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ucasz in view of  EITHER Petorak OR Kassner article, EITHER alone OR further in view of Zhu to provide laser treatment of Wisander as described above to the applied second ceramic layer to make the layer more spallation resist and erosion resistance, since Ucasz and Wisander would both indicate thermal spraying ceramic layers such as with zirconia and yttria for turbine use and Wisander would indicate how a further laser scanning treatment on the 
Claim 2: it would be understood that a superficial part of the second ceramic layer would also melt at the interface since Wisander would indicate melting the coating to a 127 micron depth, and therefore, at a top area (superficial part) would melt.  
Claim 5: the melting of Wisander is provided with a laser for irradiating the surface, giving selective heating for superficial melting (since only melts to a 127 micron depth) (column 2, lines 50-65).
Claim 6: Ucasz  indicates that the second ceramic layer is formed adjacent the first ceramic layer in an in-plane direction of the first ceramic layer (note figures 1A-1D, 0040, 0043, for example).
Claim 7: Ucasz indicates that when forming the second ceramic layer, the second ceramic layer can be formed with the interface extending in a direction inclined with respect to a thickness direction of the first ceramic layer (note figures 1A-1D, 0040, 0043, for example).
Claim 8: Ucasz describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia or other specific ceramics  and second layer with at least ceramic (0035, 0040), and while Ucasz does not specifically limit the second ceramic, since the coating is to repair the thermal barrier coating, it would at least have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition as used for the initial first layer so as to provide the same material considered acceptable for thermal barrier coatings.

Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional smoothing/leveling of the laser treated surface as described for Ucasz (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the surface treated would have been molten and then solidified by the process of Wisander as discussed for claim 1 above.
(3) further using Gray:  Ucasz describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia (and can be applied by thermal spraying including suspension plasma spraying as well)  and second layer with at least ceramic (0035, 0039, 0040), as discussed for claim 8 below, and while Ucasz does not specifically limit the second ceramic, since the coating is to repair the thermal barrier coating, it would at least have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition as used for the initial first layer so as to provide the same material considered acceptable for thermal barrier coatings.  Gray describes providing a thermal barrier coating over a substrate and then plasma heating the coating to remelt its surface region, allowing the coating to flow and smoothen, and then cooling below the melting point, where the smoothing allows the coating to be used in a higher temperature environment, where the coating can be yttria stabilized zirconia (abstract).  The affected region can be about 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ucasz in view of EITHER Petorak OR Kassner article, EITHER alone OR further in view of Zhu to provide plasma treatment of Gray as discussed above to the applied second ceramic layer to make the layer able to be exposed to higher heat, since Ucasz and Gray would both indicate thermal spraying ceramic layers such as with zirconia and yttria for thermal barrier use and Gray would indicate how a further plasma scanning treatment on the top surface to melt the top surface would give smoother surface allowing exposure to higher heat as discussed above, and this would heat the surface, as melting temperature reached and plasma heating indicated.  Furthermore as to this plasma melting treatment also melting at least part of interface between the first ceramic layer and the second ceramic layer on a surface side of the ceramic coating, (a) since the desire is to treat all of the applied coating to get this benefit, it would have been obvious to one of ordinary skill in the art to optimize the pattern of treatment to make sure all of the coated area treated, and this would include treating slightly outside of the second ceramic application area to also melt the interface by heating (which would be understood to be melted with the suggestion from Ucasz to use the same composition for the first and second ceramic layer materials) or (b) at the least, the entire plasma spray coated second ceramic material layer would be treated to get the desired benefit, and the melting would be suggested to extend up to 100 microns into the surface as discussed for Gray, and as 
Claim 2: it would be understood that a superficial part of the second ceramic layer would also melt at the interface since Gray would indicate melting the coating up to about 100 micron depth (as discussed for claim 1 above), and therefore, at a top area (superficial part) would melt.  
Claim 5: the melting of Gray is provided with a plasma for irradiating the surface, giving selective heating for superficial melting (since only melts up to about 100 micron depth) (abstract, column 2, lines 55-60).

Claim 7: Ucasz indicates that when forming the second ceramic layer, the second ceramic layer can be formed with the interface extending in a direction inclined with respect to a thickness direction of the first ceramic layer (note figures 1A-1D, 0040, 0043, for example).
Claim 8: Ucasz describes how the thermal barrier coating  first layer can be made with yttria stabilized zirconia or other specific ceramics  and second layer with at least ceramic (0035, 0040), and while Ucasz does not specifically limit the second ceramic, since the coating is to repair the thermal barrier coating, it would at least have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition as used for the initial first layer so as to provide the same material considered acceptable for thermal barrier coatings.
Claim 10: As to treating a surface of the repair section, Ucasz indicates that the repair section can be treated before the second ceramic layer applied, such as by blasting (0038).  
Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the treatment suggested by Gray further provides smoothing/levelling of the surface as described for Ucasz (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the .

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ucasz in view of EITHER Petorak OR Kassner article, further in view of  (1) ‘651 OR (2) Wisander OR (3) Gray, EITHER alone OR further in view of Zhu as applied to claims 1-2, 5-8, 10 and 12 above, and further in view of Japan 5705627 (hereinafter ‘627).
*** Note that Japan 5705627 and accompanying translation was used as provided with the IDS of February 26, 2019. ***
Claims 3, 4, 9: As to the second layer having a higher porosity than the first layer, the porosity rate of the second layer, and using the same spray conditions for the first and second layers, ‘627 teaches a method of repairing a ceramic coating (0006, 0018, 0023, figure 2(a), note ceramic coating 9, with damaged part 9c), including forming a second ceramic layer 9b by thermally spraying ceramic spray particles to a repair section 9c of the ceramic coating 9 in which a first ceramic layer 9a is formed (note figures 2, 3, and 0018, 0023, 0025, 0028, note atmospheric plasma spraying, for example, indicated as thermal spraying 0020).  The second ceramic layer 9b has an interface on a surface side of the ceramic coating 9 between the first ceramic layer 9a and the second ceramic layer 9b (figure 3(a)).  ‘627 would indicate to remove an overfill portion of the second ceramic layer after forming of the second ceramic layer (polishing and flattening the coating in the repair section, understood to remove overfill, since the coating indicated as to be level with the first coating layer, or as least this would be suggested since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose) (0028, figure 3(a)). The coating system can be for a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ucasz in view of EITHER Petorak OR Kassner article, further in view of  (1) ‘651 OR (2) Wisander OR (3) Gray, EITHER alone OR further in view of Zhu to provide that the second ceramic layer has a higher porosity than the first ceramic layer and the second ceramic layer is formed to have a porosity of 15-30 % or 15-25% as suggested by ‘627 to provide a desirable thermal barrier coating repair, since Ucasz provides a thermal barrier coating repair with spray of ceramic material to damaged areas of a ceramic layer, and ‘627 indicates in a similar repair to provide the second ceramic layer with a higher porosity than the first layer and a porosity of 15-30% or 15-25%, in the claimed range. Furthermore as to spraying with the same spray conditions, Ucasz provides that both ceramic layers can be formed by suspension plasma spraying (note 0039, 0040), and ‘627 indicates that in a similar repair to provide thermal spraying the layers with controlled conditions and to adjust porosity, as noted above, where the porosity adjustment can be by changing powder size, and therefore, for forming the second ceramic layer with larger porosity, it would .

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 5705627 (hereinafter ‘627) in view of Zhu (US 2013/0108813) and  EITHER (1) WO 99/52651 (hereinafter ‘651) OR (2) Wisander et al (US 4377371) OR (3) Gray et al (US 6103315).
*** Note that Japan 5705627 and accompanying translation was used as provided with the IDS of February 26, 2019. ***
Claim 1: ‘627 teaches a method of repairing a ceramic coating (0006, 0018, 0023, figure 2(a), note ceramic coating 9, with damaged part 9c), including forming a second ceramic layer 9b by thermally spraying ceramic spray particles to a repair section 9c of the ceramic coating 9 in which a first ceramic layer 9a is formed (note figures 2, 3, and 0018, 0023, 0025, 0028, note atmospheric plasma spraying, for example, indicated as thermal spraying 0020).  The ceramic spray particles used for the thermal spraying are described as PSZ powder (partially stabilized ZrO2 where stabilizers for such PSZ is described as oxides of Y2O3 and/or Yb2O3, for example) (0018, 0020), and describes using PSZ powder  with the same composition as the healthy part of the coating, for example (so with Y2O3 or Yb2O3 as stabilizer) (0025), and describes atmospheric 
(A) As to removing an overfill portion of the second ceramic layer in direct contact with an uppermost surface of the first ceramic layer (including not in the repair section) in the forming of the second layer, ‘627 describes applying a mask to the surrounding undamaged area (mask 11) before the blasting to protect the surface from the blasting and removing the mask before the polishing and flattening (0024, 0028, figure 2). However, Zhu further describes that that it is well known that it can be desired to thermal spray a ceramic material into recessed areas (concave portions), where there are first concave portions 1251 and second portions 1253, where the substrate is described as metal, with a first ceramic coating 14 in portion 1251 and a second ceramic coating 16 in portions 1253 (note 0012, 0015, 0017, 0023, 0024), where it is described that for applying the second ceramic coating 16 (after ceramic coating 14 already applied 
(B) ‘627 does not teach melting a part of the interface on a surface side of the ceramic coating between the first ceramic layer and the second ceramic layer by heating the part.  However,
(1) further using ‘651:  ‘651 describes how a workpiece, which can be metal, ceramic, polymer, composite or some combination, thereof, can be provided with a coating by thermal spraying which can deposit ceramic, metal, etc. where the coating is heat treated using a high heat flux process by IR radiation to form a coating with desired characteristics (page 4, lines 14-30), where the IR treatment can be in a heating furnace, and can be provided with a plasma based furnace operating as an in line focus system, where the coating is treated by scanning across the coating surface (page 5, lines 1-10).  Non-uniform or uniform heating profiles can be provided with controlled heating of the coating, where the heating can be provided to improve the adhesion of the coating material to the workpiece surface, such that a portion of the workpiece surface as well as the coating is heated such that the microstructure of the heated portion of the workpiece surface is altered (page 5, lines 9-30).  Specifically, the IR heating can provide “alloying” where the workpiece and coating materials are heated above their melting points to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘627 in view of Zhu to provide the IR treatment of ‘651 to at least part of interface between the first ceramic layer and the second ceramic layer on a surface side of the ceramic coating to heat the part to provide melting of the interface to help increase adhesion between the first and second ceramic layers, since ‘627 provides an initial component (the damaged ceramic coating system, which system can be considered as the workpiece of ‘651, since the workpiece can include ceramic, metal, and combinations thereof, for example) and thermally sprays a coating onto the part (the second ceramic layer 9b), and ‘651 would indicate that providing heating to a part from the surface (scanning over the surface for example) from an IR system can be used to provide melting at an interface between workpiece and thermal spray coating that can be ceramic such that the workpiece and coating melt at the interface to provide alloying between the workpiece and coating to improved adhesion between the parts.
Claim 2: it would be understood that a superficial part of the second ceramic layer would also melt at the interface since ‘651 would indicate melting both the workpiece and coating, and therefore, at least a top area (since providing heat from the surface) would melt.  Furthermore, degree of heating would be optimized from the 
Claim 3: ‘627 indicates providing the second ceramic layer with a higher porosity rate than the first layer (0023).
Claim 4: ‘627 indicates that the second ceramic layer can have a porosity of 15-30%, preferably 15-25%, in the claimed range (0028).
Claim 5: the melting of ‘651 can be understood to be provided with an electronic beam (from the IR) or also from a plasma (given how the IR provided) for irradiating the surface, and the coating can be provided non-uniformly (selectively) (page 5, lines 9-30), and the selective heating for superficial melting is also suggested as discussed for claim 2 above.
Claim 6: ‘627  indicates that the second ceramic layer is formed adjacent the first ceramic layer in an in-plane direction of the first ceramic layer (note figure 3(a), for example).
Claim 7: ‘627 indicates that when forming the second ceramic layer, the second ceramic layer can be formed with the interface extending in a direction inclined with respect to a thickness direction of the first ceramic layer (note figure 3(a), for example).
Claim 8: ‘627 indicates that the first ceramic layer and the second ceramic layer can be formed using the same ceramic material (same composition) (0025), and the second ceramic layer would be thermally sprayed using ceramic spray particles (0028).
Claim 9: ‘627 indicates that the first ceramic layer is formed by thermal spray (0020, 0022) using controlled spray conditions (parameters), such as a spray current or a gas ratio or spraying distance (0022). ‘627 further indicates that porosity can be adjusted by varying one of these conditions (0022) and also indicates that porosity can 
Claim 10: As to treating a surface of the repair section, ‘627 indicates that the repair section can be treated before the second ceramic layer applied, such as by blasting (0024).  
Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide smoothing/flattening of the heat treated surface as described for ‘627 (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the surface treated would have been molten by the process of ‘651 and then solidified since heating only occurs for a period of time in ‘651 and then stopped (note page 9, lines 20-25, for example)  so solidifying would occur since no heat is being provided.
(2) further using Wisander:  ‘627 describes how the thermal barrier coating first and second ceramic layers can be made with partially stabilized zirconia with yttria, for example (0018, 0025), and the thermal barrier coatings can be multiples of 100 microns thick (note figure 5(a)).  Wisander describes that high temperature ceramic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘627 in view of Zhu to provide laser treatment of Wisander as described above to the applied second ceramic layer to make the layer more spallation resist and erosion resistance, since ‘627 and Wisander would both indicate thermal spraying ceramic layers such as with zirconia and yttria for turbine use and Wisander would indicate how a further laser scanning treatment on the top surface to melt the top surface would give desirable spallation resistance and erosion resistance as discussed above, and this would heat the surface, as melting temperature reached.  Furthermore as to this laser melting treatment also melting at least part of interface between the first ceramic layer and the second ceramic layer on a surface side of the ceramic coating by heating the part, (a) since the desire is to treat all of the applied coating to get this benefit, it would have been obvious to one of ordinary skill in the art to optimize the pattern of treatment to make sure all of the coated area treated, and this would include treating slightly outside of the second ceramic application area to 

Claim 3: ‘627 indicates providing the second ceramic layer with a higher porosity rate than the first layer (0023).
Claim 4: ‘627 indicates that the second ceramic layer can have a porosity of 15-30%, preferably 15-25%, in the claimed range (0028).
Claim 5: the melting of Wisander is provided with a laser for irradiating the surface, giving selective heating for superficial melting (since only melts to a 127 micron depth) (column 2, lines 50-65).
Claim 6: ‘627  indicates that the second ceramic layer is formed adjacent the first ceramic layer in an in-plane direction of the first ceramic layer (note figure 3(a), for example).
Claim 7: ‘627 indicates that when forming the second ceramic layer, the second ceramic layer can be formed with the interface extending in a direction inclined with respect to a thickness direction of the first ceramic layer (note figure 3(a), for example).
Claim 8: ‘627 indicates that the first ceramic layer and the second ceramic layer can be formed using the same ceramic material (same composition) (0025), and the second ceramic layer would be thermally sprayed using ceramic spray particles (0028).
Claim 9: ‘627 indicates that the first ceramic layer is formed by thermal spray (0020, 0022) using controlled spray conditions (parameters), such as a spray current or a gas ratio or spraying distance (0022). ‘627 further indicates that porosity can be adjusted by varying one of these conditions (0022) and also indicates that porosity can be adjusted by changing the powder size (0021).  Therefore, for forming the second 
Claim 10: As to treating a surface of the repair section, ‘627 indicates that the repair section can be treated before the second ceramic layer applied, such as by blasting (0024).  
Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional smoothing/flattening of the laser treated surface as described for ‘627 (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the surface treated would have been molten and then solidified by the process of Wisander as discussed for claim 1 above.
(3) further using Gray:  ‘627 describes how the thermal barrier coating first and second ceramic layers can be made with partially stabilized zirconia with yttria, for example (0018, 0025), and the thermal barrier coatings can be multiples of 100 microns thick (note figure 5(a)).   Gray describes providing a thermal barrier coating over a substrate and then plasma heating the coating to remelt its surface region, allowing the coating to flow and smoothen, and then cooling below the melting point, where the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘627 in view of Zhu to provide plasma treatment of Gray as discussed above to the applied second ceramic layer to make the layer able to be exposed to higher heat, since ‘627 and Gray would both indicate thermal spraying ceramic layers such as with zirconia and yttria for thermal barrier use and Gray would indicate how a further plasma scanning treatment on the top surface to melt the top surface would give smoother surface allowing exposure to higher heat as discussed above, and this would heat the surface, as melting temperature reached and plasma heating indicated.  Furthermore as to this plasma melting treatment also melting at least part of interface between the first ceramic layer and the second ceramic layer on a surface side of the ceramic coating, (a) since the desire is to treat all of the applied coating to get this benefit, it would have been obvious to one of ordinary skill in the art to optimize the pattern of treatment to make sure all of the coated area treated, and this would include treating slightly outside of the second ceramic application area to also melt the interface by heating (which would be understood to be melted with the indication in ‘627 to use the same composition for the first and second ceramic layer materials, as the same composition preferred to be used for the first and second ceramic layer materials, note ‘627 at 0025) or (b) at the least, the 
Claim 2: it would be understood that a superficial part of the second ceramic layer would also melt at the interface since Gray would indicate melting the coating up to about 100 micron depth (as discussed for claim 1 above), and therefore, at a top area (superficial part) would melt.  

Claim 4: ‘627 indicates that the second ceramic layer can have a porosity of 15-30%, preferably 15-25%, in the claimed range (0028).
Claim 5: the melting of Gray is provided with a plasma for irradiating the surface, giving selective heating for superficial melting (since only melts up to about 100 micron depth) (abstract, column 2, lines 55-60).
Claim 6: ‘627  indicates that the second ceramic layer is formed adjacent the first ceramic layer in an in-plane direction of the first ceramic layer (note figure 3(a), for example).
Claim 7: ‘627 indicates that when forming the second ceramic layer, the second ceramic layer can be formed with the interface extending in a direction inclined with respect to a thickness direction of the first ceramic layer (note figure 3(a), for example).
Claim 8: ‘627 indicates that the first ceramic layer and the second ceramic layer can be formed using the same ceramic material (same composition) (0025), and the second ceramic layer would be thermally sprayed using ceramic spray particles (0028).
Claim 9: ‘627 indicates that the first ceramic layer is formed by thermal spray (0020, 0022) using controlled spray conditions (parameters), such as a spray current or a gas ratio or spraying distance (0022). ‘627 further indicates that porosity can be adjusted by varying one of these conditions (0022) and also indicates that porosity can be adjusted by changing the powder size (0021).  Therefore, for forming the second ceramic layer with larger porosity (0028), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention keep all the spray condition (parameters) the same, to provide a controlled and reproducible porosity 
Claim 10: As to treating a surface of the repair section, ‘627 indicates that the repair section can be treated before the second ceramic layer applied, such as by blasting (0024).  
Claim 12: It would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the treatment suggested by Gray further provides smoothing/flattening of the surface as described for ‘627 (as discussed for claim 1 above) after the melting treatment as well so that any change in dimensions from the melting are removed since the component would be suggested to have the same dimensions as originally provided to be used for the same purpose, where the surface treated would have been molten and then solidified by the process of Gray with the melting and then cooling below melting as discussed for claim 1 above.

Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered.
(A) Due to the amendments to the claims, note the addition of the new references to EITHER Petorak OR Kassner article to the rejection using Ucasz.
(B)  As to the 35 USC 103 rejections using Ucasz as the primary reference, applicant argues that Ucasz has suspension plasma spraying with a liquid carrier and the addition to the claims that the thermally sprayed ceramic spray particles consist of 
The Examiner has reviewed these arguments, however, the rejection above is maintained. Suspension plasma spraying, as discussed in the rejection above, still sprays particle material.  The particle material is small, and a liquid carrier material is used, but there are still feedstock particles (note Ucasz at 0041).  The Examiner has further cited Petorak OR Kassner article as to the suggestion that when spraying a thermal barrier type yttria stabilized zirconia material by suspension plasma spraying, it would be suggested that the particles would be predictably and acceptably consisting of yttria and zirconia.  This meets the requirements of what is actually claimed.  Applicant appears to be arguing that everything providing to the plasma has to be a ceramic – but as claimed, only the “ceramic spray particles” have to be ceramic.  The liquid suspension is not a ceramic spray particle.
(C) As to the 35 USC 103 rejection using ‘627 as the primary reference, applicant argues that Zhu would not suggest to perform the coating without using a mask, as Zhu is not analogous art where it is not directed to repairing so not in the same field of endeavor, and not directed to the specific problem of the inventor of improving adhesiveness between the first and second ceramic layer while allowing the second ceramic layer to exhibit a sufficient level of key physical properties to match those of the first ceramic layer, where in Zhu there would not be an interference between two distinct layers of ceramic that needs to be maintained upon completion of the process, so the challenge of the present invention could not exist in Zhu.  Furthermore, applicant argues that Zhu would not indicate to not use a mask, because a skilled artisan would maintain the mask is need to prevent damage to the healthy portion 9a for the process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718